December 4, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
 SAEXPLORATION INC., JEFF HASTINGS, AND BRENT WHITELEY, Appellant

NO. 14-12-01006-CV                         V.

                    CGGVERITAS LAND (U.S.), INC., Appellee
                      ________________________________

       Today the Court heard appellee's motion to dismiss the appeal from the order
signed by the court below on October 8, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, SAExploration Inc., Jeff Hastings, and Brent Whiteley.


      We further order this decision certified below for observance.